DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 26 March 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Claims 1 and 11 have been amended to further clarify the differences between Applicant's design and the design shown in Torbet and Andreotti. The Torbet design includes a plurality of superposed pieces that may be surrounded by a simple case. The Andreotti design includes a plurality of superposed pieces that may be covered by upholstery. Applicant's claimed structure, in contrast, includes a top mattress portion that is integral to the customizable design of the mattress. In many instances, a mattress purchaser purchases a mattress that is encased and has a cover that can only be changed with some difficulty. If the customer wishes to change the top surface feeling of the mattress, the customer must choose a mattress topper to add to the mattress at home and enclose it themselves with a sheet. That is the case with the Torbet design and the Andreotti design. Neither design is disclosed as providing multiple choices that a customer can select and can customize. Applicant's design, on the other hand, is specifically designed that when a customer wants to make a change to the feel of a mattress cover, the customer can remove the cover with the topper and apply a new topper and cover together. The customer need not try to ensure that a separate layer of foam is positioned in a particular manner and then apply the cover, trying to keep the foam from shifting. Instead, the top surface is integral with the cover and can be easily shifted by moving the cover around. This design is neither disclosed nor contemplated by Torbet or Andreotti,” the Examiner agrees that neither torbet nor Andreotti disclose a removable cover integrally formed with the mattress top portion and configured to substantially 
Regarding Applicant’s argument that “The addition of Murphy does not render the design obvious, because the Murphy design contemplates only a single type of cover that is designed for a single type of patient and is specifically designed to address the specific concerns of that patient without customization. Murphy's design teaches away from customization that is desired in Torbett and Applicant's claims. Accordingly, Murphy teaches away from the combination suggested by the Examiner in the context of Applicant's design. And even if it were combined, it would not teach a person of skill in the art to include the features in Applicant's claims,” the Examiner respectfully disagrees. A cover which is removable and replaceable as Murphy teaches, is inherently replaceable and interchangeable since removal of a cover and placement of another cover would be obvious as desired or deemed necessary by a user. There is no reason that Murphy teaches away from customization and there is nothing in the claims that defines a structural difference between a cover as taught by Murphy and the claimed removable interchangeable cover.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torbet et al. (US 2017/0325596), hereinafter referred to as Torbet in view of Andreotti (US 9,913,538), hereinafter referred to as Andreotti in view of Murphy (US 4,706,313), hereinafter referred to as Murphy.
Regarding Claim 1, Torbet discloses a mattress comprising: 2[…] 4an encasement layer (foam base 410 of Torbet) […] comprising 5foam walls (see side rails 420 and end portions forming walls as shown in at least Fig. 31 of Torbet); and 6an interchangeable segment portion, the interchangeable segment portion including 7a plurality of foam segments (see interchangeable inserts 430 of Torbet positioned inside of the top recess 415 formed by the walls as shown in at least Fig. 31 of Torbet), wherein one or more of the foam segments are different with respect 8to another of the foam segments based on foam softness and/or foam component construct (see at least paragraph [0163] of Torbet which discusses the interchangeable inserts 430 being of different firmnesses if desired), and 9wherein the foam segments are adapted to be rearrangeable based on user comfort preference (see at least paragraph [0163] of Torbet); 10wherein the foam segments are contained within the walls of the encasement layer (see at least Fig. 31 of Torbet); 11a mattress top portion positioned over the interchangeable segment portion (440 of Torbet); […]
Torbet does not disclose a base support portion, the base support portion including an inner-coil unit having a plurality of coils, and the encasement layer positioned over the base support portion 12and 13a removable and interchangeable mattress cover integrally formed with the mattress top 14portion and configured to substantially surround the base support portion and the encasement layer.  
However, Andreotti teaches a cushion core comprising a base support portion, the base support portion including an inner-coil unit having a plurality of coils and a plurality of foam layers beneath the plurality of coils and a plurality of foam layers positioned over the base support portion (see at least the Figure of Andreotti). Andreotti teaches utilizing a combination of foam and springs to form a cushion which “conforms to a person’s body and maintains an original shape and performance more effectively than conventional sofa seat cushions” (see at least Col. 1, lines 34-42 of Andreotti) and “the coil springs 120 into the cushion core 108 provides a greater degree of durability to the sofa seat cushion 104 than is possible with solely foam-based cushion cores” (see at least Col. 4, lines 57-60 of Andreotti)
One having ordinary skill in the art at the time the invention was filed would find it obvious to modify Torbet with the teachings of Andreotti by including a base support portion comprising a plurality of coils positioned beneath the encasement portion for the purpose of providing a greater degree of durability to the patient support by adding springs to the foam mattress of Torbet.
Murphy discloses a removable and interchangeable mattress cover integrally formed with a mattress top 14portion (see encasement member 4 comprising foam sheet 18 integrally formed within the encasement member) and configured to substantially surround the [entire mattress].  One having ordinary skill in the art at the time the invention was filed would find it obvious to include a removable and interchangeable cover comprising the mattress top for the purpose of securely encasing the mattress and protecting the mattress from dirt and debris.  The Examiner notes that a removable mattress cover is inherently interchangeable with another removable mattress cover and the term “interchangeable” when referring to a sole mattress cover provides no structural requirements other than the need for it to be removable. 
Regarding Claim 2: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 1, wherein the walls are configured to fit a plurality of rows of the foam segments between a head portion and a toe portion 2of the mattress, wherein one or more columns within each row is configured to receive at least one of the foam segments (see at least Figs. 31-40 of Torbet showing inserts positioned in rows).  1
 Regarding Claim 3: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 2, wherein the foam segments are rectangles (see at least Figs. 31-40 of Torbet showing rectangular inserts).
 Regarding Claim 4: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 1, wherein the foam segments comprise foam, 2and foam segment softness varies in accordance with a softness classification (see at least Figs. 31-40 of Torbet and paragraph [0019] of Torbet).   
 Regarding Claim 5: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 4 further comprising: a plurality of groups of foam 2segments, wherein each group has a unique, specific softness classification; and each group 3includes one or more foam segments (see at least Figs. 31-40 of Torbet and paragraph [0019] of Torbet). 
Regarding Claim 6: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 5, wherein five foam segments are included 2for each group, and wherein the walls are configured to receive ten foam pieces 3over five rows (see Fig. 32 of Torbet showing five foam segments in each group and ten foam pieces over five rows).  
Regarding Claim 8: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 1, wherein the mattress top portion is adapted to be 2interchangeable with other removable protective covers, including removable protective covers that have varying softness, flexibility, heat dispersing, or health improvement characteristics (since  
Regarding Claim 9: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 1, further comprising a layer of support foam on one side of the inner-coil unit away 3from the encasement layer (Andreotti teaches a plurality of foam layers 128, 148, 152 positioned on one side of the inner-coil unit away from a top layer of foam). One having ordinary skill in the art at the time the invention was filed would find it obvious to include a layer of support foam on a bottom side of the inner-coil unit for the purpose of aiding in preserving the original shape of the cushion or mattress (see at least Col. 5, lines 66-68 of Andreotti). 1 
Regarding Claim 10: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 9.
Andreotti does not disclose wherein the layer of support foam comprises 2" of 2support foam.  However, one having ordinary skill in the art at the time the invention was filed would find it obvious to form the layer of support foam as being 2” of foam since it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961). See MPEP 2144.05.
 Regarding Claim 11: Torbet discloses a mattress comprising: 2a mattress top portion adapted to be removable from the mattress (see mattress top portion 440 of Torbet and note that the description of the mattress of Torbet includes interchangeable 
Torbet does not disclose 9a substantially uniform base support portion positioned below the interchangeable segment 10portion, the base support portion having one or more layers, including a layer of support foam and 11a removable and interchangeable mattress cover integrally formed with the mattress top 12portion and configured to substantially surround the base support portion, the foam walls, and the 13interchangeable segment portion. 1 
However, Andreotti teaches a cushion core comprising a base support portion, the base support portion including a substantially uniform base support portion positioned below the interchangeable segment 10portion, the base support portion having one or more layers, including a layer of support foam 1 (see at least the Figure of Andreotti and the interpretation of the limitation “substantially uniform” above). Andreotti 
One having ordinary skill in the art at the time the invention was filed would find it obvious to modify Torbet with the teachings of Andreotti by including a base support portion comprising a plurality of coils and foam layers positioned beneath the encasement portion for the purpose of providing a greater degree of durability to the patient support by adding springs to the foam mattress of Torbet.
Murphy discloses a removable and interchangeable mattress cover integrally formed with a mattress top 14portion (see encasement member 4 comprising foam sheet 18 integrally formed within the encasement member) and configured to substantially surround the [entire mattress].  One having ordinary skill in the art at the time the invention was filed would find it obvious to include a removable and interchangeable cover comprising the mattress top for the purpose of securely encasing the mattress and protecting the mattress from dirt and debris.  The Examiner notes that a removable mattress cover is inherently interchangeable with another removable mattress cover and the term “interchangeable” when referring to a sole mattress cover provides no structural requirements other than the need for it to be removable. 
Regarding Claim 12: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 11 further comprising: 2a foundation positioned planarly parallel to 5the layer of support foam (bottom most portion of base 410). 1
Regarding Claim 13: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 12, wherein the walls extend upward from each side of a perimeter of 
 Regarding Claims 14 and 15: Torbet in view of Andreotti and Murphy make obvious the mattress of claims 11 and 12, wherein the base support portion includes an inner- 2coil unit having a plurality of coils, and the coils are contained above and axially perpendicular to 3the layer of support foam (see the Figure of Andreotti and the rejection of claim 11 above which makes obvious the inclusion of springs within a base of Torbet as made obvious by Andreotti). 1
Regarding Claim 16: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 11. Andreotti does not disclose wherein the layer of support foam comprises 2" of 2support foam.  However, one having ordinary skill in the art at the time the invention was filed would find it obvious to form the layer of support foam as being 2” of foam since it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961). See MPEP 2144.05.
 11Regarding Claim 18: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 12, wherein the walls are configured to fit a plurality of rows of the foam segments between a head portion and a toe portion   of the mattress, wherein one or more columns within each row is configured to receive at least one of the foam segments (see at least Figs. 31-40 of Torbet showing inserts positioned in rows and columns).  1
Regarding Claim 19: 
Regarding Claim 20: Torbet in view of Andreotti and Murphy make obvious the mattress of claim 11, wherein foam segment softness varies in accordance 2with a softness classification (see at least Figs. 31-40 of Torbet and paragraph [0019] of Torbet).   
 Regarding Claim 21: Torbet in view of Andreotti and Murphy make obvious the mattress cover of claim 11, wherein the mattress cover includes a zipper to facilitate removal (see Fig. 1 of Murphy). 1 
Regarding Claim 22: Torbet in view of Andreotti make obvious the mattress of claim 11, wherein the mattress top portion is adapted to be 2interchangeable with other removable protective covers, including removable protective covers of varying softness, flexibility, heat dispersing, or health improvement characteristics (since Torbet teaches the top foam layer is non-adhered over the base side rails and inserts of the mattress, the top foam layer is considered to be adapted to be interchangeable with other top foam layers), Murphy teaches a removable cover, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, selecting a topper with different material properties would have been an obvious matter of design choice. See MPEP 2144.07.)
1Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619